Exhibit 10.1

 

U-Store-It Trust

Deferred Trustees Plan



--------------------------------------------------------------------------------

PREAMBLE   4 ARTICLE 1       - DEFINITIONS   4 1.1   Affiliate   4 1.2   Annual
Deferral Amount   4 1.3   Annual Installment   4 1.4   Beneficiary   4 1.5  
Beneficiary Designation Form   5 1.6   Board of Trustees or Board   5 1.7   Code
  5 1.8   Committee   5 1.9   Company   5 1.10   Compensation   5 1.11   Date of
Deferral   5 1.12   Deferral Account   5 1.13   Deferred Share   5 1.14  
Effective Date   5 1.15   Election Form   6 1.16   Participant   6 1.17   Plan  
6 1.18   Plan Year   6 1.19   Securities Act   6 1.20   Separation from Service
  6 1.21   Share   6 1.22   Subsidiary   6 1.23   Trust   6 1.24   Trust
Agreement   6 1.25   Trust Fund   7 1.26   Trustee   7 ARTICLE 2       –
PARTICIPATION, ENROLLMENT AND ELIGIBILITY   7 2.1   Participation   7 2.2  
Enrollment Requirements   7 2.3   Commencement of Participation   7 ARTICLE 3  
    - Deferral Commitments /Adjustments/Taxes   7 3.1   Deferral Amounts   7 3.2
  Election to Defer   7 3.3   Adjustments to Participant’s Accounts   8 3.4  
Taxes   9 ARTICLE 4       – BENEFIT DISTRIBUTIONS   9 4.1   Distribution Events
  9 4.2   Form of Distribution   9 ARTICLE 5       - Beneficiary Designation   9
5.1   Beneficiary Designation   9 ARTICLE 6       - Termination, Amendment or
Modification   10 6.1   Company’s Right to Amend or Terminate Plan   10 ARTICLE
7       - Administration   10

 

2



--------------------------------------------------------------------------------

7.1   Administrator.   10 7.2   Powers of the Company   10 7.3   Determinations
by the Company   11 7.4   Indemnification   11 7.5   Expenses of the Committee  
11 ARTICLE 8       - TRUST PROVISIONS   11 8.1   Establishment of the Trust   11
8.2   Trust Status   12 ARTICLE 9       - Miscellaneous   12 9.1   Unsecured
General Creditor   12 9.2   Nonassignability   12 9.3   Not a Contract of
Employment   13 9.4   Furnishing Information   13 9.5   Terms   13 9.6  
Captions   13 9.7   Governing Law   13 9.8   Notice   13 9.9   Successors   14

 

3



--------------------------------------------------------------------------------

PREAMBLE

 

U-Store-It Trust (the “Company”) hereby establishes the U-Store-It Trust
Deferred Trustees Plan (the “Plan”), effective as of May 31, 2005.

 

The purpose of this Plan is to provide a vehicle for deferring the payment of
Compensation to members of the Board of Trustees (“Trustees”) and to promote the
success of the Company by aligning the financial interests of the Trustees
providing services to the Company with long term shareholder value.

 

The Plan is intended to be a deferred compensation program within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended.

 

ARTICLE 1 - DEFINITIONS

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

  1.1 Affiliate

 

Any company or other trade or business that controls, is controlled by or is
under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including without limitation, any
Subsidiary.

 

  1.2 Annual Deferral Amount

 

That portion of a Participant’s Compensation that a Participant elects to have,
and is, deferred in accordance with Article 3 for any one Plan Year. In the
event of a Participant’s Separation from Service prior to the end of a Plan
Year, such year’s Annual Deferral Amount shall be the actual amount withheld
prior to such event.

 

  1.3 Annual Installment

 

Those payments elected by the Participant to be paid out over a period of years
not to exceed three. Annual Installment payments will be set up for each year of
the installment schedule. The initial balance in each of these accounts will be
calculated by dividing the Annual Deferral Amount by the number of years of
installment payments. Each year’s sub-account will be adjusted in accordance
with Section 3.3 of the Plan. Amounts payable in the same year may be combined
for administrative convenience.

 

  1.4 Beneficiary

 

The person or persons who, pursuant to Article 5, are entitled to receive
benefits under this Plan after a Participant’s death.

 

4



--------------------------------------------------------------------------------

  1.5 Beneficiary Designation Form

 

The form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to designate one or more
Beneficiaries.

 

  1.6 Board of Trustees or Board

 

The Board of Trustees of the Company.

 

  1.7 Code

 

The Internal Revenue Code of 1986, any amendments thereto, and any regulations
or rulings issued there under.

 

  1.8 Committee

 

The committee which may be appointed by the Company pursuant to Article 7 to
administer the Plan.

 

  1.9 Company

 

U-Store-It Trust, a Maryland real estate investment trust and any Affiliate or
any successor thereto.

 

  1.10 Compensation

 

The annual fee related to Board membership, Board meeting and Board committee
meeting payable to a Trustee for services rendered as a member of the Board that
would otherwise be reported on Form 1099-Misc. Compensation does not include
expense reimbursements incurred in connection with attendance at Board meetings.

 

  1.11 Date of Deferral

 

December 31st of the year in which the Participant’s Compensation would
otherwise have been paid if such Participant had not completed and filed with
the Committee an Election Form to defer receipt.

 

  1.12 Deferral Account

 

Means (i) the sum of all of a Participant’s Annual Deferral Amounts, plus (ii)
any adjustments pursuant to the adjustment provisions of this Plan that relate
to the Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

  1.13 Deferred Share

 

Means those Shares elected by the Participant to be deferred in this Plan
pursuant to Article 3.

 

  1.14 Effective Date

 

May 31, 2005.

 

5



--------------------------------------------------------------------------------

  1.15 Election Form

 

The form established from time to time by the Committee that a Participant
completes, signs and returns to the Committee to make an election under the
Plan.

 

  1.16 Participant

 

Any Trustee (i) who is selected to participate in the Plan, (ii) who elects to
participate in the Plan, (iii) who signs an Election, (iv) whose signed Election
Form is accepted by the Committee, (v) who commences participation in the Plan,
and (iv) who is not otherwise an employee of the Company. A spouse or former
spouse of a Participant shall not be treated as a Participant in the Plan or
have a Deferral Account under the Plan, even if he or she has an interest in the
Participant’s benefits under the Plan as a result of applicable law or property
settlements resulting from legal separation or divorce.

 

  1.17 Plan

 

U-Store-It Trust Deferred Trustees Plan, as set forth herein and as from time to
time amended.

 

  1.18 Plan Year

 

The period beginning on January 1 of each calendar year and continuing through
December 31 of such calendar year.

 

  1.19 Securities Act

 

Means the Securities Act of 1933, as now in effect or as hereafter amended.

 

  1.20 Separation from Service

 

The discontinuance of service with the Board, voluntarily or involuntarily, for
any reason, including death.

 

  1.21 Share

 

Means the common shares of beneficial interest, par value $0.01 per share, of
the Company that may be granted pursuant to the U-Store-It Trust 2004 Equity
Incentive Plan or any successor plan thereto which permits participation by
Trustees.

 

  1.22 Subsidiary

 

Any “subsidiary corporation” of the Company within the meaning of Section 424(f)
of the Code.

 

  1.23 Trust

 

The trust that may be established pursuant to Article 8.

 

  1.24 Trust Agreement

 

An agreement setting forth the terms of the Trust.

 

6



--------------------------------------------------------------------------------

  1.25 Trust Fund

 

Property that is held in the Trust.

 

  1.26 Trustee

 

Any individual who is an independent member of the Board of Trustees of the
Company.

 

ARTICLE 2 – PARTICIPATION, ENROLLMENT AND ELIGIBILITY

 

  2.1 Participation

 

Participation in the Plan shall be limited to non-employee members of the Board
of Trustees of the Company.

 

  2.2 Enrollment Requirements

 

As a condition to participation, each selected Trustee shall complete, execute
and return to the Committee an Election Form pursuant to Article 3. In addition,
the Committee is permitted to establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

 

  2.3 Commencement of Participation

 

Participation in the Plan shall commence with the regularly scheduled retainer
payment following completion of all enrollment requirements by the Trustee.

 

ARTICLE 3 - DEFERRAL COMMITMENTS /ADJUSTMENTS/TAXES

 

  3.1 Deferral Amounts

 

For each Plan Year, a Participant may elect to receive his or her annual
Compensation in the form of all cash or all Shares. In addition, if the
Participant elects to receive Shares, the Participant may further elect to defer
receipt of all such Shares in the form of Deferred Shares.

 

  3.2 Election to Defer

 

(a) First Plan Year. In first Plan Year in which the Participant becomes
eligible to participate in the Plan, the Participant shall make an irrevocable
deferral election for that Plan Year within 30 days after initial eligibility.
The election shall apply only with respect to Compensation not yet earned by the
Participant as of the date the Participant submits an Election Form to the
Committee for acceptance.

 

(b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year shall be made by timely delivering a new
Election Form to the Committee before the end of the Plan Year preceding the
Plan Year in which the services to which the Compensation relate are to be
performed. If no such Election Form is timely delivered for a Plan Year, the
Annual Deferral Amount shall be zero for that Plan Year.

 

7



--------------------------------------------------------------------------------

  3.3 Adjustments to Participant’s Accounts

 

In accordance with, and subject to, the rules and procedures that are
established from time to time by the Committee, in its sole discretion, amounts
shall be credited or debited to a Participant’s Deferral Account in accordance
with the following rules:

 

(a) Adjustments.

 

  1. In the event of a cash dividend on Company Shares, dividend equivalents
will be accrued based on the number of Deferred Shares in the Participant’s
Deferred Account on the date of record. The number of Deferred Shares in a
Participant’s Deferral Account will be adjusted for the dividend equivalents
(and rounded down to the nearest whole number) at least annually, as determined
by the Committee.

 

  2. In the event of a Share split, a Share dividend or a similar change in the
Company Shares, the number of Deferred Shares in a Participant’s Deferral
Account will be adjusted (and rounded down to the nearest whole number) in
accordance with the terms of the U-Store-It Trust 2004 Equity Incentive Plan or
any successor plan thereto.

 

(b) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Deferred Shares, the allocation to his
or her Deferral Account, the calculation of additional amounts and the crediting
or debiting of such amounts to a Participant’s Deferral Account shall not be
considered or construed in any manner as an actual investment of his or her
Deferral Account in Shares. In the event that the Company, in its own
discretion, decides to invest funds to provide for the delivery of the Shares,
no Participant shall have any rights in or to such investments themselves.
Without limiting the foregoing, a Participant’s Deferral Account shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his or her behalf by the Company; the Participant shall at all times remain an
unsecured creditor of the Company.

 

(c) Expenses. The Company shall be responsible for all reasonable administrative
expenses of the Plan.

 

(d) Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account.

 

(e) Shareholder Rights. Participants do not have the rights of a shareholder
with respect to Deferred Shares credited to his or her Deferral Account unless
and until the Shares relating to such Deferred Shares have been delivered to the
Participant. In addition, Participants do not have the right to make an election
pursuant to Code Section 83(b) and any attempt to make such an election will
result in the forfeiture of the Deferred Shares.

 

8



--------------------------------------------------------------------------------

  3.4 Taxes

 

In the event the Company determines that any federal, state, local or foreign
tax or withholding payment is required relating to the deferral or distribution
of the Shares, the Company will have the right to (i) require that the
Participant arrange to have such payments made to the Company; or (ii) withhold
such amounts from other payments due to the Participant from the Company.

 

ARTICLE 4 – BENEFIT DISTRIBUTIONS

 

  4.1 Distribution Events

 

A Participant shall receive a distribution from his or her Deferral Account of
his or her Annual Deferrals as soon as administratively feasible upon Separation
from Service.

 

Each year’s Annual Deferral shall have a separate Election Form in which the
Participant may elect the Distribution Event and Form of Distribution, in
accordance with section 4.2.

 

  4.2 Form of Distribution

 

Upon a Distribution Event as described in Section 4.1, a distribution shall be
made from the Participant’s Deferral Account in the accordance with the form of
distribution selected by the Participant on the Election Form. The Plan permits
distributions in the form of lump sum, Annual Installment payments not to exceed
three years, or a combination of lump sum and Annual Installment payments not to
exceed three years.

 

ARTICLE 5 - BENEFICIARY DESIGNATION

 

  5.1 Beneficiary Designation

 

The Company may permit a Participant to designate a Beneficiary on a form
therefore prescribed by the Company on which the Participant may designate a
Beneficiary (and change a previous designation) by filing the prescribed form
with the Company. If so prescribed by the Company, such form may allow the
designation of multiple Beneficiaries and/or a successor Beneficiary or
successor Beneficiaries. The consent of any current Beneficiary is not required
for a change of Beneficiary, and no Beneficiary has any rights under this Plan
except as are provided by its terms. The rights of a Beneficiary who predeceases
the Participant who designated him immediately terminate. Unless a Beneficiary
has been designated in accordance with this Section and such Beneficiary
survives the Participant, the Beneficiary of any Participant is his estate.

 

9



--------------------------------------------------------------------------------

ARTICLE 6 - TERMINATION, AMENDMENT OR MODIFICATION

 

  6.1 Company’s Right to Amend or Terminate Plan

 

The Committee may, in its sole discretion, at any time and from time to time,
amend, in whole or in part, any of the provisions of the Plan or may terminate
it as a whole or with respect to any Participant or group of Participants. Any
such amendment or termination by the Committee is binding upon all affected
Participants and Beneficiaries, and all other parties in interest. Any action of
the Committee amending or terminating the Plan becomes effective as of the date
specified therein. The Committee will provide written notice of any such
amendment or termination of the Plan to the Committee and any affected
Participant as soon as practicable following the adoption of such amendment or
termination.

 

ARTICLE 7 - ADMINISTRATION

 

  7.1 Administrator

 

The Plan will be administered by the Company. The Company may appoint a
Committee to carry out, on behalf of the Company, any one or more of its
authorities, powers, and responsibilities with respect to the Plan. To the
extent certain authorities, powers, and responsibilities are carried out by the
Committee, it will act by a majority of its members at the time in office and
may take action either by vote at a meeting or by consent in writing without a
meeting. All authority, powers and responsibilities of the Company under the
Plan will be exercised by the Company or the Committee, as the case may be, in
its sole discretion.

 

  7.2 Powers of the Company

 

For purposes of the Plan, the Company will have, in addition to any other powers
conferred by the Plan or by law, the following powers:

 

  (a) to maintain all records necessary for the administration of the Plan;

 

  (b) to prescribe, amend, and rescind rules for the administration of the Plan
to the extent not inconsistent with the terms thereof;

 

  (c) to appoint such individuals and subcommittees as it deems desirable for
the conduct of its affairs and the administration of the Plan;

 

  (d) to delegate to officers or employees of the Company who are not
Participants, part or all of its authority, powers, and responsibilities under
the Plan, upon such terms as it deems advisable;

 

  (e) to employ counsel, accountants, actuaries, and other consultants to aid in
exercising its powers and carrying out its duties under the Plan; and

 

  (f) to perform any other acts necessary and proper for the conduct of its
affairs and the administration of the Plan.

 

10



--------------------------------------------------------------------------------

  7.3 Determinations by the Company

 

The Company, or Committee if one is so appointed, will interpret and construe
the Plan, Beneficiary Election Form and the Election Form. The Company’s and/or
Committee’s interpretations and determinations will be conclusive and binding on
all Participants, Beneficiaries and any other persons claiming an interest under
the Plan.

 

  7.4 Indemnification

 

The Company will indemnify and hold harmless each officer, Trustee, and employee
of the Company who is appointed to the Committee or who otherwise performs any
duties of the Company with respect to the Plan against any and all expenses and
liabilities arising out of such member’s action or failure to act in such
capacity, excepting only expenses and liabilities arising out of such
individual’s own willful misconduct or gross negligence.

 

  (a) Expenses and liabilities against which an appointed individual is
indemnified hereunder will include, without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought against him
or the settlement thereof.

 

  (b) This right of indemnification will be in addition to any other rights to
which an appointed individual may be entitled.

 

  (c) The Company may, at its own expense, settle any claim asserted or
proceeding brought against an appointed individual when such settlement appears
to be in the best interests of the Company, with such individual’s consent which
will not be unreasonably withheld.

 

  7.5 Expenses of the Committee

 

In the event the Company appoints a Committee, the members of the Committee who
are employees of the Company will serve without compensation for services as
such. All expenses of the Committee will be paid by the Company.

 

ARTICLE 8 - TRUST PROVISIONS

 

  8.1 Establishment of the Trust

 

The Company is permitted, in its discretion, but not required to establish a
Trust to provide for the benefits under this Plan. Except as otherwise provided
in the Trust Agreement, no portion of the Trust Fund will be used for any
purpose other than payment of a Participant’s Deferral Account pursuant to
Article 4 of the Plan, and the payment of expenses of the Trust.

 

11



--------------------------------------------------------------------------------

  8.2 Trust Status

 

Any trust established under this Plan is intended to be a grantor trust, within
the meaning of Section 671 of the Code, of which the Company is the grantor, and
the Plan is to be construed in accordance with that intention. Notwithstanding
any other provision of the Plan, the Trust Fund will remain the property of the
Company and will be subject to the claims of its creditors in the event of its
bankruptcy or insolvency. No Participant or person claiming through a
Participant will have any priority claim on the Trust Fund or any security
interest or other right superior to the rights of a general creditor of the
Company.

 

ARTICLE 9 - MISCELLANEOUS

 

  9.1 Unsecured General Creditor

 

Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Company other than as unsecured general creditors of the Company. For
purposes of the payment of benefits under this Plan, any and all of the
Company’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company.

 

  9.2 Nonassignability

 

 

Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate, alienate or convey in advance of actual receipt, the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.

 

12



--------------------------------------------------------------------------------

  9.3 Not a Contract of Employment

 

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Company and the Participant. Nothing in this
Plan shall be deemed to give a Participant the right to be retained in the
service of the Company or to interfere with the right of the Company to
discipline or discharge the Participant at any time.

 

  9.4 Furnishing Information

 

A Participant or his or her Beneficiary will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.

 

  9.5 Terms

 

Whenever any words are used herein in the masculine, they shall be construed as
though they were in the feminine in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.

 

  9.6 Captions

 

The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

  9.7 Governing Law

 

The provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of Ohio without regard to its conflicts of laws
principles.

 

  9.8 Notice

 

Any notice or filing required or permitted to be given to the Committee under
this Plan shall be sufficient if in writing and hand- delivered, or sent by
registered or certified mail, to the address below:

 

U-Store-It Trust

6745 Engle Road, Suite 300

Middleburg Heights, Ohio 44130

ATTN: Steve Osgood

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

13



--------------------------------------------------------------------------------

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

  9.9 Successors

 

The provisions of this Plan shall bind and inure to the benefit of the
Participant’s Company and its successors and assigns and the Participant and the
Participant’s designated Beneficiaries.

 

IN WITNESS WHEREOF, the Company has signed this Plan document as of this 31st
day of May, 2005.

 

U-Store-It Trust

 

By:

 

/s/ Steven G. Osgood

--------------------------------------------------------------------------------

Title:   President and Chief Financial Officer

 

14